Title: To Thomas Jefferson from Madame de Tessé, 22 May 1788
From: De Tessé, Madame
To: Jefferson, Thomas


          
            a châville ce 22 may.
          
          Le caractere virginien s’est deployé Monsieur, dans la formation des quatre caisses de plans que je dois a votre bonté. Les épis de Maïs ont eté oubliés, j’ai cherché tres soigneusement dans la paille dont les plans etoient environnés et je n’en ai point trouvé de vestiges. Il ny avoit que deux ou trois petits paquets de graines si pourris quon na pu distinguer que le Gleditsia triacanthus. Mais en revanche la fortune qui devroit accompagner toutes vos demarches a bien servi cette fois votre bienfaisance pour les jardins de châville. Les arbres communs en france se sont trouvés dessechés et tous ceux que leur rarete nous rend infiniment précieux se sont conservés, tels que le Quercus Phellos, The Dagger Leaf Oak que je crois une tr ès belle variete du Quercus Phellos, le sassafras le cornus florida, et l’azalea. Si ces deux superbes chênes sont communs dans le canton d’ou ces caisses sont parties il seroit bien a desirer que votre correspondant ait la complaisance d’en faire lever une centaine avec soin et den former une seule caisse sans y rien meler que des racines de sassafras qui tiennent peu de place. Depuis deux ans les graines de Liriodendron quon nous envoie de Philadelphie et de New York sont vuides damandes et par conséquent ne germent pas. Je vous conjurerois den faire venir une caisse entière de virginie recoltee avec soin, si vous aviés la bonte de me donner les details des frais que ces envois vous causent. Mais quoiqu’il soit glorieux de vous être obligée et que mon respect pour vous dans l’opinion de Mr. Short dut s’accommoder de vous avoir des obligations pecuniaires, je ne puis me defendre dy sentir un peu de repugnance et ma reconnoissance seroit plus entiere si vous aviés la bonte d’ordonner a votre homme d’affaires de me faire passer la notte de ce que vous avés paié pour moi et que vous voulussiés bien me permettre de le rembourser. Ce point de vue ma fait un tour auquel j’ay eté bien sensible en vous empechant de vous arreter chés moi la derniere fois que vous avés eté a versailles. Mr. de la Fayette a eté si agité ces derniers tems quil ny a pas eu moyen desperer de lui un arrangement solide avec vous. Cest ce qui ma empeché davoir recours a son amitié pour netre pas privée trop longtems de la satisfaction de vous exprimer, Monsieur, avec ma reconnoissance tous les sentimens dont je suis si vivement penetrée.
          Me. de Totte me charge de vous rappeler son attachement. Nous demandons de n’etre pas oubliées de Mr. Short.
         